United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Spokane, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-110
Issued: July 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2009 appellant filed a timely appeal from the April 23, 2009 merit
decision of the Office of Workers’ Compensation Programs, which found that he had the
capacity to earn wages as a receptionist. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation to reflect a
capacity to earn wages in the constructed position of receptionist.
FACTUAL HISTORY
On the prior appeal,1 the Board found that the Office properly reduced appellant’s
compensation from June 15, 2003 to May 5, 2004 to reflect what would probably have been his
1

Docket No. 04-2182 (issued August 19, 2005).

wage-earning capacity had he properly completed his data clerk training program. The facts of
this case as set forth in the Board’s prior decision are hereby incorporated by reference.2
On October 16, 2006 Dr. John Merrill-Steskal, appellant’s Board-certified family
physician, completed a work capacity evaluation stating that he could work eight hours a day but
“needs to be sedentary.” He specified appellant’s work restrictions.
On July 30, 2008 an Office rehabilitation counselor determined that appellant was able to
perform the job of receptionist, a sedentary position that could be alternated with standing and
walking and one that typically provided some training on the job. She noted that appellant
possessed the skills to work as a receptionist, as he had received three months’ training in the
Work Systems Program through the Mid-Columbia Council of Governments on July 18, 2008.
The rehabilitation counselor noted that appellant received training in keyboarding, telephone/call
center operation, reception, office planning, cashiering, filing, 10-key internet use and Microsoft
Word software. Further, appellant had an Associates degree in math and science and completed
a one-year certificate program as an electronics technician.
The Office rehabilitation counselor conducted a labor market survey and found that the
position of receptionist was performed in such numbers as to be reasonably available to appellant
within his commuting area. Obtaining wage survey data from the Oregon Labor Market
Information System, she determined that the entry-level wage for receptionists within appellant’s
commuting area was $9.84 per hour, or $393.60 per week.
On November 28, 2008 the Office provided Dr. Merrill-Steskal with the physical
requirements of the receptionist position and asked whether it was medically suitable for
appellant’s work restrictions. Dr. Merrill-Steskal replied “yes.” On December 11, 2008 he saw
appellant for follow-up and discussed the matter with him: “Discussed that I agree that he can be
receptionist work [sic] and suspect he can do more than that.”
An updated labor market survey on February 15, 2009 slightly modified the entry-level
wage for receptionist to $9.82 per hour, or $392.80 per week.
On March 12, 2009 the Office notified appellant that it proposed to reduce his
compensation for wage loss due to his accepted injury. It found that the factual and medical
evidence established that he was no longer totally disabled for work but was instead partially
disabled and had the capacity to earn wages as a receptionist at the rate of $392.80 per week.
On March 26, 2009 appellant wrote “to rebut your whole idea.” He related
disagreements he had with the Office and the employer dating back to 1993, including the
reduction in his compensation for not cooperating with vocational rehabilitation services.
Appellant noted that he was previously turned down for all the receptionist jobs he interviewed
2

On June 10, 1988 appellant, then a 47-year-old electrician, sustained injuries in a motor vehicle accident. The
Office accepted his claim for scalp laceration and compression fracture of the T12 vertebra, though a magnetic
resonance imaging scan showed that the defect was wedging related to juvenile osteochondrosis rather than a
fracture. In 1992 appellant filed an occupational disease claim relating to his left hip. The Office accepted that
claim for strains, herniated discs at L4-5 and L5-S1, lumbar disc displacement and thoracic disc displacement.
Appellant stopped work on May 23, 1995 and received compensation for total disability.

2

for because of his age and the fact that he had back problems and was not bilingual. He believed
he was discriminated against and should have his 1997 job returned.
In a decision dated April 23, 2009, the Office reduced appellant’s compensation under
5 U.S.C. § 8115 to reflect his capacity to earn wages as a receptionist.
On appeal, appellant reiterated the arguments raised on March 26, 2009. He expressed
concern over the unemployment rate and competition from kids just out of school. Appellant
was seen at a Veterans Administration (VA) hospital spine clinic on September 24, 2009 and was
told that he had a problem with his lower back and would have to have a magnetic resonance
imaging scan and physical therapy.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act provides that in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings, if his actual earnings fairly and reasonably represent his wageearning capacity. If the actual earnings of the employee do not fairly and reasonably represent
his wage-earning capacity or if the employee has no actual earnings, his wage-earning capacity
as appears reasonable under the circumstances is determined with due regard to the nature of his
injury, the degree of physical impairment, his usual employment, his age, his qualifications for
other employment, the availability of suitable employment, and other factors or circumstances
which may affect his wage-earning capacity in his disabled condition.3
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.4
When the Office makes a medical determination of partial disability and of the specific
work restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist
for selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles
or otherwise available in the open labor market, that fits the employee’s capabilities in light of
his physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.5
ANALYSIS
Following appellant’s employment injury, the Office paid compensation for total
disability. The October 16, 2006 work capacity evaluation completed by Dr. Merrill-Steskal,
3

5 U.S.C. § 8115(a).

4

Harold S. McGough, 36 ECAB 332 (1984).

5

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

3

appellant’s family physician, advised that he could work eight hours a day at a sedentary job.
After the Office received evidence that appellant was no longer totally disabled for work, it
obtained his specific work restrictions. The Office rehabilitation counselor selected a position
available in the open labor market that fit appellant’s capabilities in light of his physical
limitations, education, age and prior experience. Based on the medically determinable residuals
of the accepted employment injury and taking into consideration all significant preexisting
impairments and pertinent nonmedical factors, the rehabilitation counselor found that appellant
was able to perform the job of receptionist. She confirmed that such work was reasonably
available to appellant within his commuting area, and she confirmed an entry-level wage of
$392.80 per week. The Office’s rehabilitation counselor is an expert in such matters, so the
vocational suitability of the receptionist position is established.6
Moreover, Dr. Merrill-Steskal approved the medical suitability of the receptionist
position. The Office provided him with the physical limitations of the position, and he declared
that appellant was capable of performing receptionist work and volunteered that he suspected he
could do “more than that.” There is no contemporaneous medical evidence to the contrary. The
medical suitability of the receptionist position is established by appellant’s attending physician.
The Board finds that the Office followed standardized procedures and gave due regard to
relevant factors in determining appellant’s wage-earning capacity as appears reasonable under
the circumstances. The evidence establishes that appellant’s employment injury no longer totally
disables him for work. Appellant is capable of earning entry-level wages as a receptionist. The
Board finds that the Office met its burden to reduce his monetary compensation and will affirm
the Office’s April 23, 2009 decision.
On appeal, appellant listed several disagreements with how his case was handled through
the years, but these matters have no bearing on the Office’s April 23, 2009 finding that he has the
capacity to earn wages as a receptionist. It makes no difference whether a physical capacity
evaluation in 1994 was never approved or whether he dropped out of school when his mother
became ill. The circumstances of appellant’s failure to complete his data clerk training program
are immaterial, except to show that the Office turned to a constructed position when placement
efforts did not succeed.
Appellant’s reference to the unemployment rate and competition from kids just out of
school goes to the issue of availability.7 The rehabilitation counselor, again an expert in the
field, conducted a targeted labor market survey within appellant’s commuting area. The fact that
appellant was unsuccessful in obtaining a receptionist position does not mean the position is not
being performed in sufficient numbers within his commuting area to be considered unavailable.8
Appellant’s appointment at the VA hospital spine clinic on September 24, 2009 is immaterial to
whether the Office properly reduced his compensation for total disability on April 23, 2009.

6

See Lawrence D. Price, 54 ECAB 590 (2003).

7

See Kenneth Tappen, 49 ECAB 334 (1998).

8

See Marilyn J. Carter, 49 ECAB 661 (1998).

4

CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation to reflect his
capacity to earn wages in the constructed position of receptionist.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

